Citation Nr: 0803879	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  06-05 168	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for arthritis of the 
lumbar spine, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The veteran served on active duty from September 1979 to 
September 1984, and from February 1986 to December 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.


FINDINGS OF FACT

On January 25, 2008, prior to the promulgation of a decision 
in the appeal, the veteran submitted a written statement 
withdrawing his appeal seeking an increased rating for 
service connected arthritis of the lumbar spine.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant on the issue of entitlement to an increased rating 
for arthritis of the lumbar spine have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  

In a statement received on January 25, 2008, the veteran 
submitted a written statement withdrawing his appeal seeking 
an increased rating for service connected arthritis of the 
lumbar spine.  As there remain no allegations of errors of 
fact or law for appellate consideration, the Board does not 
have jurisdiction to review the appeal and it is dismissed.

ORDER

The appeal is dismissed.



		
JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


